DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This office action is in response to Applicant’s communication of October 19, 2021.  The Information Disclosure Statement with a filing date of November 16, 2021, has been acknowledged.  Applicant’s arguments have been considered.

Priority:  03/15/2013
Status of Claims:  Claims 1 – 3, 6, 7, 11 – 13 and 17 – 23 are pending.  Claims 1, 2, 11, 17, 22 and 23 have been AMENDED.  Claims 4, 5, 8 – 10 and 14 – 16 have previously been CANCELLED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as an e-commerce network of computers, a processor, and a payment server to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 39 – 43, 49 – 51, 64, 79 and 80 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no 
Claims 2, 3, 6, 17 and 19 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3, 6, 17 and 19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with e-commerce transactions by, receiving a money request from a first user, identifying a second user, generating, transmitting, including, receiving, determining, extracting, validating, and transferring funds from the second user to the first user is not an inventive concept.
Independent process Claim 7, independent system Claim 11, and independent product Claims 22 and 23 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 7, 11, 22 and 23 are substantially similar to process Claim 1. 
Claims 12, 13, 18, 20 and 21, dependent from Claims 7 and 11, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12, 13, 18, 20 and 21 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with e-commerce transactions by, receiving a money request from a first user, identifying a second user, generating, transmitting, including, receiving, determining, extracting, validating, and transferring funds from the second user to the first user to the first user is not an inventive concept 

The Examiner notes that product Claims 22 and 23 may additionally be subject to a rejection under 35 U.S.C. 101 regarding identification of multiple statutory category descriptors as a product, and process.

Response to Arguments
Applicant’s arguments filed October 19, 2021, have been fully considered but found not persuasive in-part.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 11, 22 and 23 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, completing a transaction and transferring of funds remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Claims 1, 7, 11, 22 and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 7, 11, 22 and 23, along with Claims dependent from Claims 1, 7 and 11, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 3, 6, 7, 11 – 13 and 17 – 23.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210714 & PTO 892), particularly, the limitation(s) – regarding: receiving by a processor of a payment server within the e-commerce network of computers, a money request from a first user, wherein the money request identifies a second user from which money is requested; generating by the processor, an encrypted token that contains an embedded identifier of an email address of the second user; transmitting by the processor, a money request email to the second user via SMTP , wherein the money request email includes at least one mailto link and the encrypted token; receiving by the processor, a response email that indicates that the second user agrees to the money request via SMTP, wherein the response email includes the encrypted token and is generated in response to activation of the at least one mailto link; determining by the processor, an email address of a sender of the response email thereby identifying a determined address; extracting by the 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Dheer et al., U.S. 2011/0313921 generally identifying transferring funds upon successful validation, transactions between parties in a payment network with a server and security features, a money request using an e-mail address of the users, determination of registration of an intended recipient, and transmittal of funds subject to protocols using an e-mail as an identifier along with settlement of the transaction; Chatterjee, U.S. 2012/0310826 generally identifying user options, discounts and coupons, access to qualifying offers, peer-to-peer transaction, transmittal of funds subject to an e-mail as an identifier, a reply communication, and network communications subject to encryption; Wilkins et al., U.S. 2012/0204032 generally identifying validation, a specified e-mail as being a valid e-mail address, SPF/DKIM validation, SMTP authentication inclusive of an SMTP server, an encryption key and access tokens applicable to communications inclusive of e-mail, embedded identifiers relative to encryption/decryption and verification of user addresses; and Wong et al., U.S. 2007/0277201 generally identifying a token encoder/decoder, tokens attached within an email, and matching of an authorized sender’s email address to an attached encryption token.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        March 23, 2022